                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-20391-BLOOM/Reid

GAYNETT POWELL,

       Plaintiff,
v.

DOCTOR BERMUDEZ, of Dade
Correctional Institution, et al.,

      Defendants.
_______________________________/

                                               ORDER

       THIS CAUSE is before the Court upon the Report of Magistrate Judge Re: Plaintiff’s

Motion for Temporary Restraining Order and Preliminary Injunctive Relief of the Honorable

Lisette M. Reid. ECF No. [15] (“Report”). On March 16, 2020, Judge Reid issued the Report

recommending that the Plaintiff’s Motion for Temporary Restraining Order and Preliminary

Injunctive Relief, ECF No. [7] (“Motion”), be denied on the merits. ECF No. [15] at 1. The Report

further advised that any objections to the Report’s findings were due within fourteen days of

receipt of the Report. Id. at 7-8. To date, Plaintiff has not filed any objections.

       This Court has conducted a de novo review of Judge Reid’s Report and the record, and is

otherwise fully advised. Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28

U.S.C. § 636(b)(1)). Upon review, the Court finds Judge Reid’s Report to be well reasoned and

correct. The Court agrees with the analysis in the Report and concludes that Plaintiff’s Motion

should be denied for the reasons set forth therein.

       Moreover, on January 31, 2020, the Court issued an order requiring Plaintiff to file an

Amended Complaint curing the deficiencies in the initial pleading. ECF No. [6]. Plaintiff was
                                                             Case No. 20-cv-20391-BLOOM/Reid


further ordered to file this Amended Complaint by no later than March 24, 2020. ECF No. [10].

To date, Plaintiff has failed to comply with the Court’s deadline. As such, the Court concludes that

the instant action must be dismissed for Plaintiff’s failure to comply with court orders.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Judge Reid’s Report and Recommendation, ECF No. [15], is ADOPTED.

             2. The Motion, ECF No. [7], is DENIED.

             3. The above-styled action is DISMISSED WITHOUT PREJUDICE.

             4. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                all pending motions are DENIED AS MOOT, and all deadlines are

                TERMINATED.

             5. The Clerk of Court is directed to CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, on April 8, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

Copies to:

The Honorable Lisette Reid

Copies to:

Gaynett Powell
L07899
Northwest Florida Reception Center
Inmate Mail/Parcels
4455 Sam Mitchell Drive
Chipley, FL 32428




                                                  2
